USDC IN/ND case 3:19-cv-00259-RLM-MGG document 136 filed 09/13/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DAVID H. LANE, JR.,

              Plaintiff,

                     v.                         CAUSE NO. 3:19-CV-259-RLM-MGG

 MICHAEL PERSON,

              Defendant.

                               OPINION AND ORDER

      The court granted summary judgment to defendant Dr. Michael Person and

dismissed this case on March 22, 2021. The defendant filed a Bill of Costs seeking

reimbursement for $4,017.59 incurred in defending this matter. On March 24, David

H. Lane, Jr., a prisoner without a lawyer, filed a document titled “Motion to Reopen

and Reconsider Judgment on Defendant’s Summary Judgement” and filed a

document titled “Objections to Judge’s Findings and Recommendations” a week later.

In these filings, Mr. Lane objected to the order granting Defendant’s motion for

summary judgment and to the defendant’s Bill of Costs. The court denied Mr. Lane’s

Motion to Reopen and Reconsider Judgement on Defendant’s Summary Judgment

and overruled his Objections to Judge’s Findings and Recommendations on July 19.

That leaves the Bill of Costs for resolution.

      Federal Rule of Civil Procedure 54(d) provides that, “Unless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s fees—

should be allowed to the prevailing party.” Where a prisoner is proceeding in forma
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 136 filed 09/13/21 page 2 of 3


pauperis, “[j]udgment may be rendered for costs at the conclusion of the suit or action

as in other proceedings.” 28 U.S.C. 1915(f)(1). Under Rule 54(d)(1), there is a

“presumption in favor of awarding costs to the prevailing party[.]” Baker v. Lindgren,

856 F.3d 498, 502 (7th Cir. 2017).

        Mr. Lane objects to the Bill of Costs because he disagrees with the court’s order

granting the defendant’s summary judgment motion and dismissing this case. He

hasn’t articulated any specific reasons for why he believes the defendant’s costs,

which include a witness fee, deposition transcripts, copies, and miscellaneous court

costs are not appropriate. Because Mr. Lane’s objections to the defendant’s bill of

costs are simply premised on his disagreement with the court’s summary judgment

ruling, he hasn’t overcome the presumption that and award of costs is appropriate in

this case.

        For these reasons, the court:

        (1) OVERRULES David H. Lane’s objections to Defendant’s Bill of Costs (ECF

126);

        (2) DIRECTS the Clerk to tax costs in the amount of $4,017.59;

        (3) ORDERS the plaintiff, David H. Lane, Jr., IDOC # 915838, to pay (and

the facility having custody to automatically remit) to the clerk 20% of the money

received for each calendar month during which $10.00 or more is received, until the

$4,017.59 in costs is paid in full;

        (4) DIRECTS the clerk to create a ledger for receipt of these funds and disperse

those funds to defendants, in accordance with the bill of costs; and




                                            2
USDC IN/ND case 3:19-cv-00259-RLM-MGG document 136 filed 09/13/21 page 3 of 3


      (5) DIRECTS the clerk to send a copy of this order to each facility where the

plaintiff is housed until the costs have been paid in full.

      SO ORDERED on September 13, 2021


                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
